DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/05/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites “an electric field different from those formed at other portions of the needle body…” However, no other electric fields are claimed prior to this 
Claim 1 recites “…a uniform distribution without being biased and concentrated to a side”. The terms “biased” and “concentrated” in claim 1 are relative terms which renders the claim indefinite. The terms “biased” and “concentrated” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what amount of electric field constitutes a “concentrated” amount. It is also unclear which “side” of the needle the claim is referring to whether it is in reference to the longitudinal or circumferential direction of the needle.
The term “sharply” in claim 10 is a relative term which renders the claim indefinite. The term “sharply” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how thin the line between corrugations would need to be and how far it would need to protrude in order for it to qualify as a “sharply protruding” line.
Claim 8 recites “conductive portion…provided on the outer circumferential surface only in one direction”. It is unclear which “one direction” the claim is referring to whether it is in reference to the circumferential direction of the needle or the longitudinal direction. In the case of the circumferential direction, it is unclear what direction is being established on a circular surface. For the purposes of 
All other claims rejected due to their independence from an indefinite claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-13 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 recites “a needle body….inserted into skin…” which positively recites a human organism (i.e., the skin).  Examiners suggests amending the claim to read “adapted to be” or “configured to be” inserted into skin. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8, and 13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Min (Publication No. KR101301807B1; cited by the Applicant). For the purpose of prior art rejections below, English translation of KR101301807B1 provided in this Office action (see PTO-892) has been used.
Regarding claim 1, Min discloses a skin treatment needle by which energy is supplied into skin tissue to increase the speed of skin regeneration (pars. [0001]: The present invention relates to a skin treatment device,… [0005]: The electric needle skin care device...gives… electrical stimulation…), the skin treatment needle comprising a needle body (Fig. 2 (310)) that is formed of a conductive material (Fig. 2 and par. [0033]: …the conductive metal plateau 312) and inserted into skin, starting from a front end thereof (pars. [0005]: The electric needle skin care device...gives the electrical stimulation to the cutaneous region…, [0006]: … the invention is to provide the electric needle skin care device shortens the operation time of the wide surgical operation region by mounting multiple needles to the acupuncture board of the curved surface or the plane section),
wherein a region of an outer circumferential surface of the needle body comprises a conductive portion which is a region inducing an electric field different from those formed at other portions of the needle body (Fig. 2 and par. [0037]: …the insulating layer (313) is coated on a portion …of the conductive metal recess (312) on the conductive metal plateau (312) …), and 
wherein the conductive portion comprises a plurality of corrugations (Figs. 2(c) and 2(d)) to cause an electric field formed via the conductive portion to have a uniform distribution without being biased and concentrated to a side (Figs. 2A to 2E, par. [0033]: …since the electric needle (310) coats the insulating layer (313) on the conductive metal plateau (312) in the partly the electricity generated from the electricity generating apparatus (200) is cut off…the insulating layer (313) part the electrical stimulation does not add).  
Regarding claim 2, Min discloses the skin treatment needle of claim 1, further comprising an insulating film coated with an insulating material, the insulating film being provided on a remaining portion of the outer circumferential surface of the needle body aside from the conductive portion (Fig. 2 and pars. [0011], [0034] …[0011] … the electric needle is done by the mode coding the conductive layer in the surface a part of the non-conductive metal plateau).  
Regarding claim 3, Min discloses skin treatment needle of claim 2, wherein the insulating film is formed of parylene or Teflon (pars. [0018], [0036]: The insulating layer (313) coats in…teflon…).  
  Regarding claim 6, Min discloses the skin treatment needle of claim 1, wherein the conductive portion is provided with one conductive portion or a plurality of conductive portions which are arranged to be spaced part from each other on the outer circumferential surface of the needle body (Fig. 2 (c)) from the front end of the needle body to a rear end thereof (Figs. 2(c) and 2(d) pars. [0039]: …the electric needle (310) coats the insulating layer (313) on the remaining part except for the square pattern of the constant interval as shown in Fig. 2(c) at the upper part of the conductive metal plateau (312), par. [0040]: …the electric needle (310) may further include an insulating layer (313) of a stripe pattern on the conductive metal plateau (312) in which the insulating layer (313) …is not coated in the longways as shown in 3d…). 
Regarding claim 8, Min discloses the skin treatment needle of claim 6, wherein the conductive portions are provided on the outer circumferential surface of the needle body only in one direction to have directionality (Fig. 2(c), (312)).
Regarding claim 13, Min discloses a skin treatment device by which energy is supplied into skin tissue via needles to increase the speed of skin regeneration, the skin treatment device comprising:
(Figs. 1 and 3, (300), par. [0030]: the acupuncture board (300) at least one electric needle (310) is inserted in a row…); and 
a plurality of needles identical to claim 1, the plurality of needles being provided at a lower portion of the support member to be inserted into skin, starting from front ends thereof (Figs. 1-3, (310), par. [0030]: …the acupuncture board (300) at least one electric needle (310) is inserted in a row…).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Min in view of Chun et al. (Publication No. KR1020130049991B1, hereinafter "Chun"; cited by the Applicant).
Regarding claim 7, Min discloses all of the skin treatment needle of claim 6, except wherein the conductive portions are provided in a 360-degree circumferential direction of the outer circumferential surface of the needle body. 
However, Chun in the same field of endeavor: electrode needle and manufacturing method thereof discloses the conductive portions are provided in a 360-degree circumferential direction of the outer circumferential surface of the needle body (Fig. 1, (120)).  This provides the benefit of concentrating electrical stimulation at specific locations on an electrode needle positioned in a corresponding biotissue (par. [0008]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the skin treatment device containing needles as taught by Min to include conductive patterns around the needle circumference as taught by Chun in order to concentrate electrical stimulation at specific locations on an electrode needle positioned in a corresponding biotissue.
 
Allowable Subject Matter
Claims 4, 5, 9-11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art combination of Min and Chun discloses a skin treatment needle with corrugation formed by etching (Chun, Fig. 1 and pars. [0039], [0048]: The 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AAA/Examiner, Art Unit 3792

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792